                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION


RON WESLEY HAYES                                                                      PLAINTIFF

v.                                   Civil No. 4:19-cv-4061

JOHN DOE OFFICER, et al.                                                          DEFENDANTS


                                            ORDER


       Before the Court is the Report and Recommendation filed July 2, 2019, by the Honorable

James R. Marschewski, United States Magistrate Judge for the Western District of Arkansas. ECF

No. 4. Judge Marschewski recommends that Plaintiff’s complaint be dismissed for failure to

comply with a Court order and for failure to prosecute. No party has filed objections to the Report

and Recommendation, and the time to object has passed. See 28 U.S.C. § 636(b)(1). Upon review,

the Court adopts the Report and Recommendation in toto. Accordingly, Plaintiff’s complaint is

DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED, this 30th day of July, 2019.


                                                            /s/ Susan O. Hickey
                                                            Susan O. Hickey
                                                            Chief United States District Judge
